Citation Nr: 9902104	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
a spleen disability, blood platelet and vessel disability, 
skin disability with nodules, seizures and spina bifida 
occulta.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  By rating action dated in April 1987 the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for seizures.  The veteran was duly notified of 
that decision and did not submit an appeal.  In an April 1989 
rating action the VA Regional Office, Louisville, Kentucky, 
denied entitlement to service connection for post-traumatic 
stress disorder.  The veteran appealed from that decision and 
in May 1992 the Board of Veterans' Appeals (Board) affirmed 
the denial.  The veteran later submitted additional evidence 
to reopen his claim for service connection for post-traumatic 
stress disorder.  By a rating action dated in October 1993 
the regional office held that the additional information was 
not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision.  He also 
appealed from a November 1995 rating action denying 
entitlement to service connection for liver, spleen, blood 
and skin conditions resulting from exposure to Agent Orange 
and from a March 1996 rating action denying entitlement to 
service connection for seizures and spina bifida occulta 
resulting from Agent Orange exposure.  

The case was before the Board in January 1998 when it was 
held that new and material evidence had been presented to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder.  The Board remanded the case for 
further development including VA psychiatric examination of 
the veteran and for a de novo review by the regional office 
of the veteran's claim for service connection for post-
traumatic stress disorder.  The case is again before the 
Board for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  A liver disability, a spleen disability, blood platelet 
and vessel disability, skin disability with nodules, seizures 
and spina bifida occulta were not demonstrated during the 
veteran's period of active military service.  

3.  The evidence does not establish that a liver disability, 
a spleen disability, blood platelet and vessel disability, 
skin disability with nodules, seizures and spina bifida 
occulta resulted from exposure to Agent Orange or are 
otherwise due to service or any incident that occurred in 
service.  

4.  A chronic, acquired psychiatric disability, including 
post-traumatic stress disorder, was not demonstrated during 
the veteran's period of active military service.  

5.  Psychiatric disabilities, variously diagnosed, were 
initially demonstrated many years after the veteran's 
discharge from service.  

6.  The evidence does not establish that the veteran 
currently has post-traumatic stress disorder or any other 
acquired psychiatric disorder which can be associated with 
his military service or any verified incident in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a liver disability, a 
spleen disability, blood platelet and vessel disability, a 
skin disability with nodules, seizures, and spina bifida 
occulta resulting from Agent Orange exposure during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

2.  The veteran does not have an acquired psychiatric 
disability, including post-traumatic stress disorder, that 
was incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for a Liver Disability,
a Spleen Disability, Blood Platelet and Vessel Disability,
a Skin Disability with Nodules, Seizures, and Spina Bifida 
Occulta
Claimed as Resulting from Exposure to Agent Orange During 
Service.

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that those claims are not 
well grounded.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect a liver disability, a spleen disability, blood 
platelet and vessel disability, a skin disability with 
nodules, seizures or spina bifida occulta.

The veteran's initial claim for VA disability benefits was 
submitted in August 1976.  He referred to spina bifida that 
he had had since birth.

A July 1976 statement by Lawrence F. Jelsma, M.D., included 
an October 1974 case history reflecting that in August 1974 
while at work the veteran began to lift a box and felt 
something snap in his back.  The veteran related that he had 
had two spina bifidas in his back.  He related that he had 
known about that all his life; however, he had had no 
problems with it.  Various findings were recorded including 
an exaggerated lumbar lordosis with marked bilateral 
paravertebral muscle spasm.  An impression of low back pain 
was made.  

A January 1985 report by a VA physician reflected that the 
results of the veteran's VA Agent Orange examination had been 
reviewed and that diagnoses had been made of seizure 
disorder, tinea pedis and folliculitis.  

In November 1986 the veteran submitted a claim for service 
connection for the above conditions.  The claims were denied 
in an April 1987 rating action.  

The veteran was hospitalized at a VA hospital in September 
1988 and diagnoses were made of chronic active hepatitis and 
a seizure disorder.  

A VA outpatient treatment record dated in May 1988 reflected 
that the veteran had small lesions on the back and chest.  
The impression was chloracne.  

A CT examination of the veteran's abdomen in May 1991 
reflected a small cirrhotic-appearing liver with splenomegaly 
and numerous varices.  

The veteran was hospitalized by the VA in March 1991 and the 
final diagnoses included chronic active hepatitis, a seizure 
disorder, history of hepatitis A and spina bifida by history.  
He was again hospitalized by the VA during April and May 1991 
and diagnoses were made of chronic active hepatitis, 
seizures, cirrhosis and hepatosplenomegaly.  

A VA outpatient treatment record dated in December 1991 
reflected that there were some papules and pustules over the 
veteran's chest and back.  The assessments were acne and 
folliculitis.  

The regional office later received a June 1970 report by 
William H. Baker, M.D., reflecting that X-ray studies showed 
a normal lumbosacral spine except for a transitional vertebra 
at the lumbosacral level with a spina bifida occulta.  

In a June 1993 statement, J. David Lee, M.D., indicated that 
the veteran had been his patient for the previous three years 
and that the veteran had cirrhosis secondary to a hepatitis B 
infection.  It was indicated that that condition typically 
produced conditions including high portal pressures, 
splenomegaly and prolonged blood clotting.  

A VA operative report dated in May 1992 reflects that the 
veteran had multiple subcutaneous nodules.  The nodules were 
excised.  It was indicated that they appeared to be lipomas.  

A CT scan of the veteran's abdomen and pelvis made by the VA 
in March 1993 reflected splenomegaly with massive varices.  
The report of an Agent Orange examination dated in July 1993 
reflected diagnoses of acne, lipoma, cirrhosis and possible 
spina bifida.  

In March 1995 the veteran submitted copies of several VA 
outpatient treatment records.  The records referred to 
cirrhosis of the liver due to Agent Orange exposure and 
porphyria cutanea tarda (PCT) due to Agent Orange.  However, 
it has been determined that the records were altered and 
those entries were not made by the examining medical 
personnel. 

The veteran related at a September 1997 hearing before the 
Board that he had not had a liver condition prior to service.  
He indicated that they had been sprayed twice with Agent 
Orange during service.  He reported that he had had a 
diagnosis of hepatitis B in 1984.  He stated that no 
professional individual at the VA medical center had 
indicated that the hepatitis was possibly related to Agent 
Orange.  He stated that he had an enlarged spleen and a blood 
vessel disorder that he had been told were connected to his 
liver disorder.  He reported that he had had a diagnosis of 
spina bifida as early as 1970.  He related that he had 
initially experienced a skin condition when he had nodules in 
1967.

A VA outpatient treatment record dated in September 1997 
reflects assessments including liver disease and epilepsy.  
The regional office later received copies of VA outpatient 
treatment records from 1992 to 1998 directly from the VA 
medical center.  Some of the entries are different from those 
appearing on the otherwise identical records submitted by the 
veteran in March 1995.  A September 20, 1994, record reflects 
assessments including chronic liver disease and skin lesions 
with PCT to be ruled out.  An October 26, 1994, entry 
apparently reflects PCT secondary to hepatitis B/liver 
failure. 

In October 1998 the veterans representative submitted 
directly to the Board records reflecting that in July 1998 
the veteran was admitted to a hospital for a liver transplant 
evaluation.  The representative waived initial consideration 
of the evidence by the regional office under the provisions 
of 38 C.F.R. § 20.1304.

As indicated previously, the veteran's service medical 
records including the report of his physical examination for 
separation from service do not reflect the presence of a 
liver disability, a spleen disability, blood platelet and 
vessel disability, a skin disability with nodules, seizures 
and spina bifida occulta.  Those conditions were initially 
reported many years following the veteran's separation from 
military service.  Thus, service connection for those 
conditions would not be warranted either on the basis of 
direct service incurrence or in the case of a liver condition 
and seizure disorder on the basis of having become manifest 
to the required degree within one year following his 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The veteran's spina bifida 
occulta is in the nature of a congenital or developmental 
defects and as such is not considered to be a disease within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  

The veteran has maintained that he was exposed to Agent 
Orange during service and that the Agent Orange brought about 
the conditions for which service connection is claimed.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, respiratory 
cancers including cancer of the lung, soft tissue sarcoma, 
prostate cancer and acute and a subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).  

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam Era and chloracne and PCT are 
among the diseases listed in 38 C.F.R. § 3.309(e) which will 
be service connected even though there is no record of such 
disease during service.  However, the pertinent regulation 
specifies that those conditions must become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to a herbicide agent 
during service.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, 
chloracne was first diagnosed in May 1988, many years 
following the veteran's separation from service.  Further, 
that condition was not subsequently diagnosed by the VA.  The 
papules and pustules on the veteran's chest and back were 
diagnosed as acne.  PCT was also first suspected many years 
following the veteran's separation from service.  
Furthermore, in October 1994 it was apparently indicated that 
that condition was secondary to the veteran's 
hepatitis B/liver failure, not Agent Orange exposure.  The 
other conditions for which service connection is claimed are 
not included among the diseases which may be presumed to have 
been service connected based on exposure to Agent Orange and 
there is no valid medical opinion of record which finds that 
they are related to Agent Orange exposure.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Since the veteran has not 
submitted any medical opinion or other evidence which would 
support his claim for service connection for the claimed 
disorders, the claims may not be considered well grounded.  
Since the claims are not well grounded they must accordingly 
be denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Edenfield v. Brown, 8 Vet.App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims on a ground different from that of the 
regional office; that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C.PREC.OP. 16-92, 57 Fed.Reg. 49, 747 
(1992).  To submit well-grounded claims, the veteran would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between the claimed conditions 
and exposure to Agent Orange.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  

II.  The Claim for Service Connection for
Post-traumatic Stress Disorder.

The Board notes that it has found the veteran's claim for 
service connection for post-traumatic stress disorder to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, the 
Board notes that on the April 1998 VA psychiatric 
examination, the examiner commented that the veteran's claims 
file had been made available to him for review.  Further, the 
examination is set forth in considerable detail and there are 
no errors or irregularities which would warrant a conclusion 
that it was inadequate for its stated purpose.  Accordingly, 
reexamination of the veteran at this time is not considered 
to be warranted.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding a psychiatric 
disability.  

In July 1988 the veteran submitted his initial claim for 
service connection for a psychiatric condition.  

The veteran was afforded a psychiatric examination for the VA 
in January 1989.  He reported that he had had a friend who 
died in Vietnam and that he reexperienced the feelings he had 
when his friend was killed.  He stated that he was supposed 
to go on the helicopter trip which the friend went on but the 
friend took his place.  There was a crash and the friend 
died.  He reported observing another serviceman who had been 
mutilated.  

Various findings were recorded on mental status examination.  
It was indicated that the veteran was well oriented and his 
memory was intact.  His insight was fair and his judgment was 
intact.  It was indicated that there were several episodes of 
crying spells during the evaluation.  The veteran stated that 
he had nightmares concerning his experiences in Vietnam.  It 
was reported that he was extremely suspicious of others.  He 
also reported flashbacks.  He indicated that he was 
depressed.  An impression of post-traumatic stress disorder 
was made.  

The regional office later received a report of the veteran's 
VA hospitalization in July and August 1988 in which diagnoses 
were made including adjustment disorder with depressed 
features and histrionic and dependent personality traits.  

A September 1989 statement by Patrick L. Whelan, the Director 
of Counseling for a center reflected that he had worked with 
the veteran since April of that year and the constant issue 
in the counseling sessions had been the trauma and impact of 
his Vietnam duty.  

The regional office also received a copy of the names of a 
number of individuals from the Vietnam Veterans Memorial 
Directory including the name of an individual who died in May 
1967.  

During the course of a hearing at the regional office 
conducted in September 1989, the veteran related that he had 
been assigned to the 9th Division of the 5th Cavalry and his 
primary job had been as a cook.  He stated that on occasion 
he had gone as a door gunner on a helicopter.  He reported 
that his friend had taken his place on one occasion and the 
friend had been killed.

A February 1991 report by the U.S. Army and Joint Services 
Environmental Support Group (currently the U.S. Armed 
Services Center for Research of Unit Records) reflected that 
a morning report of D Troop, 3rd Squadron, 5th Cavalry listed 
several individuals who had been killed in May 1967 including 
the individual reported by the veteran.  

The veteran was afforded a VA psychological evaluation in 
January 1991.  It was indicated that symptoms of post-
traumatic stress disorder during the interview were 
insufficient in number to make a diagnosis and preoccupation 
with family of origin issues suggested a borderline 
personality disorder rather than post-traumatic stress 
disorder.

The veteran was afforded a VA psychiatric examination in 
February 1991.  It was indicated that the stressors described 
by the veteran had been said to be unverifiable.  It was 
indicated that the veteran was troubled but that his 
difficulties fit in more with a dysfunctional family syndrome 
and personality disorder than a Vietnam-induced post-
traumatic stress disorder.  The diagnoses were dysthymia and 
mixed personality disorder.  Another psychiatrist indicated 
that she had examined the veteran and agreed with those 
diagnoses.

A VA social work service, Psychosocial Assessment, dated in 
February 1993 reflected that the veteran might or might not 
have post-traumatic stress disorder but certainly had 
depression and long-term personality issues related to his 
childhood emotional abandonment and abuse.  

A June 1993 statement by the Chief of the Chaplain Service at 
a VA medical center reflected that in his consultations with 
the veteran the veteran had expressed considerable grief when 
talking about his experiences in Vietnam.  One of the 
haunting experiences was related to a friend who had taken 
his place one night and had been killed.  It was indicated 
that the veteran continued to suffer an extremely high level 
of anxiety and delayed stress that fostered depression, 
isolation, and dysfunctional behavior.  The chaplain stated 
that since he had served in combat with the Marines in 
Vietnam and was aware of the trauma related to death and 
dying it was apparent that much of the veteran's problem was 
Vietnam combat-related.  

The regional office later received a report of the veteran's 
VA hospitalization in November 1992, when the diagnoses 
included post-traumatic stress disorder.  

The regional office also received a September 1992 statement 
by Patrick Whelan reflecting that he had seen the veteran on 
several occasions from October 1991 to August 1992 and the 
main focus on each of the sessions had been to provide 
support and help in the resolution of grief and loss.  It was 
stated that from Vietnam to family to physical health to 
daily events the veteran had experienced much loss that 
continued to impact his life.  In July 1995 he indicated that 
he continued to see the veteran for counseling and continued 
to explore issues from post-traumatic stress disorder as well 
as from family of origin.

During the course of the September 1997 hearing before the 
Board, the veteran indicated that he had initially been 
diagnosed as having post-traumatic stress disorder in 1988, 
the year his mother passed away.  He indicated that he was 
seeing a counselor, Patrick Whelan, once a month for his 
psychiatric condition.  He related that he was still 
experiencing flashbacks and nightmares of his Vietnam 
experiences.  He stated he was not taking any medication for 
the condition.

In March 1998 the regional office received records from 
Patrick Whelan reflecting his counseling sessions with the 
veteran from February 1991 to May 1997.  In March 1992 
nightmares of Vietnam were indicated.  In March 1993 it was 
indicated that the focus was on his family.  He had a better 
relationship currently that he had had for a while.  In 
August 1995 it was indicated that he would be going to see 
the Vietnam Memorial.  It was felt that that would be a 
healing process.  The issues regarding his family seemed to 
have lessened in intensity.

The veteran was afforded a VA psychiatric examination in 
April 1998.  It was indicated that the veteran was not seeing 
a psychiatrist and was not taking any psychiatric medication.  
He did not come to the VA hospital for treatment, medication 
or therapy.  He denied any alcohol or drug abuse history.  It 
was indicated that the veteran's mother and father had 
separated before he was born and he had grown up with a 
stepfather.  He had difficulty in school and received bad 
grades until he reached a higher level of studies when he did 
better.  He later attended college for three years.  

It was indicated that he had been in Vietnam in 1966 and 
1967.  He stated that on occasion when he took food into the 
field he had to ride in helicopters and occasionally had to 
act as a door gunner.  His principal job had been that of a 
cook.  He had worked at a mess hall in the southern part of 
Vietnam near Saigon.  After service he had worked for an oil 
company, a dry goods company and a restaurant for three 
years.  He reported that he was completely disabled because 
of his feet and his liver condition.  It was stated that he 
had previously been married 11 years and had no children.  
His activities included going to the mall, walking, watching 
television and drawing.  He had nightmares and was very 
concerned about his health.  The veteran was cooperative with 
the interview process.  He spoke with a normal and reasonable 
tone of voice.  His rate and flow of speech was normal and he 
did not display any irrelevant, illogical, bizarre or obscure 
speech patterns.  He did not display any irritability, anger, 
or hostility.  He was not nervous, jittery, or hyperalert.  
He was calm and quiet with no shakes and no exaggerated 
startle reflex. 

The veteran did not show any signs of psychosis, delusions or 
hallucinations.  He was occasionally somewhat suspicious and 
he stated that on occasion he felt that people were looking 
at him.  He showed a normal and reasonable range of affect 
with no emotional discontrol or tearfulness.  He stated that 
he attempted to make people think he was happy.  He did not 
display or complain of any obsessive or ritualistic behavior 
that interfered with routine activities.  He was oriented as 
to person, place, date and circumstance.  He denied any 
suicidal or homicidal thoughts or plans and denied any panic 
attacks or anxiety-type symptoms.  It was indicated that he 
was fully able to attend and perform a wide variety of 
activities.  Despite some complaints of peripheral neuropathy 
he enjoyed going to the mall and walking.  It was noted that 
a psychological evaluation had been performed in 1991 by a 
staff psychologist at the VA hospital who did not believe at 
the time that the veteran met the diagnostic criteria for 
post-traumatic stress disorder.  

Diagnoses were made of life circumstance problems (chronic 
medical problems), dysthymia and borderline personality 
disorder.  The examiner commented that during the interview 
with the veteran the veteran had been able to describe his 
history in good detail.  Throughout the interview he could 
not find a precipitating stressor related to military service 
upon which a diagnosis of post-traumatic stress disorder 
could be made.  The veteran focused more on the traumas of 
his upbringing than on the trauma of military service.  He 
had apparently had a dysfunctional childhood and that was 
noted also on the psychological testing report.  The examiner 
was unable to psychiatrically find any diagnosis other than a 
chronic dysphoric mood that was related to a wide 
constellation of family and life circumstance problems.  It 
was his opinion that it was not related to any incident of 
military service.  The examiner did not believe the veteran 
met the diagnostic criteria for post-traumatic stress 
disorder.  He could find no causal nexus between the 
veteran's current dysthymic symptomatology and any incident 
of military service.  

The veteran was examined by another VA psychiatrist in May 
1998 who indicated that he agreed with the diagnoses set 
forth on the April 1998 examination.

The medical records submitted by the veterans representative 
in October 1998 include a July 1998 psychological evaluation 
conducted in connection with the liver transplant evaluation.  
The veteran appeared mildly depressed and became tearful on 
occasion, when talking about estrangement from his stepfather 
in particular.  He reported that he had nightmares almost 
every night.  He reported occasional flashbacks.  He stated 
that his symptoms had increased in the past ten years since 
the death of his mother.  He stated that he avoided people 
and places that reminded him of situations in Vietnam.  He 
noted some paranoid feelings toward others but those did not 
appear to be of delusional proportion.  A diagnosis was made 
of post-traumatic stress disorder by history.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  Where the veteran did not serve 
in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304; West v. Brown, 7 Vet.App. 709 
(1994).  

In this case, the veteran's military occupational specialty 
was that of a cook and his service records do not 
substantiate that he served in combat.  He has related that 
he was subjected to various stressors during his service in 
Vietnam including the death of a friend in a helicopter 
accident in May 1967.  The U. S. Armed Services Center for 
Research of Unit Records has verified that the individual 
named by the veteran was, in fact, killed in a helicopter 
incident in May 1967.  The individual's name is also listed 
on the Vietnam Veterans Memorial Directory as having died at 
that time.  However, when the veteran was recently examined 
by the VA, in April 1998, he made no reference to the death 
of the acquaintance in service and the examiner commented 
that he did not find a precipitating stressor related to 
military service upon which a diagnosis of post-traumatic 
stress disorder could be based.  He stated that he had been 
unable to make any diagnosis other than chronic dysphoric 
mood that was related to a wide constellation of family and 
life circumstance problems and was not related to any 
incident of military service.  He stated that he could find 
no causal nexus between the veteran's current dysthymic 
symptomatology and any incident of military service.  
Diagnoses were made of life circumstance problems (chronic 
medical problems), dysthymia and a borderline personality 
disorder.  The veteran was examined the following month by 
another VA psychiatrist who indicated that he agreed with the 
diagnoses made on the April 1998 examination.  In the July 
1998 psychological evaluation, post-traumatic stress disorder 
was diagnosed by history only, apparently based on a history 
supplied by the veteran. 

In the Board's judgment, the evidence of record is 
insufficient to establish that the veteran currently has 
post-traumatic stress disorder or that the other diagnosed 
psychiatric conditions either became manifest in service or 
were otherwise a result of any incident in service.  
Accordingly, it follows that entitlement to service 
connection for a psychiatric disability, including post-
traumatic stress disorder, is not in order.  38 U.S.C.A. 
§§ 1110.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for 
post-traumatic stress disorder; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding that matter.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for a liver disability, a 
spleen disability, blood platelet and vessel disability, skin 
disability with nodules, seizures and spina bifida occulta 
and post-traumatic stress disorder is not established.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
